Case 1:20-cr-00085-KPF Document 26 Filed 06/15/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Order of Restitution
V.

ROBERT MCGRAW. 20 Cr. 85 (KPF)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Katherine Reilly and Timothy
Capozzi, Assistant United States Attorneys, Daniel Kahn, Acting Chief, U.S. Department of
Justice, Criminal Division, Fraud Section, Danny Lam Nguyen, Trial Attorney, of counsel; the
presentence report; the Defendant’s conviction on Count One of the above Information; and all
other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Robert McGraw, the Defendant, shall pay restitution in the total amount of $50,000,000,
pursuant to 18 U.S.C. §§ 3663 and 3663A (MVRA), to the victim of the offense charged in Count
One. The name, address, and specific amount owed to the victim are set forth in the Schedule of
Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a
change of address of a victim, the Clerk of the Court is authorized to send payments to the new
address without further order of this Court.

A. Joint and Several Liability

Restitution is joint and several with the following defendants in the following cases:
Andrew Scherr, No. 3:19-CR-00225 (N.D. Tex)
An individual identified in the Information as “Individual 1,” No. 18-CR-2469 (WHP)
(S.D.N.Y.) (sealed).
B. Apportionment Among Victims

2020.01.09
Case 1:20-cr-O0085-KPF Document 26 Filed 06/15/21 Page 2 of 5

Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
States is paid. Restitution shall be paid to the victim identified in the Schedule of Victims, attached
hereto as Schedule A.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2). While serving any term of imprisonment, the Defendant shall make
installment payments toward his restitution obligation, and may do so through the Bureau of
Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP
may establish a payment plan by evaluating the Defendant’s six-month deposit history and
subtracting an amount determined by the BOP to be used to maintain contact with family and
friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall
help the Defendant develop a financial plan and shall monitor the inmate’s progress in meeting
his restitution obligation. Any unpaid amount remaining upon release from prison will be paid in
installments in an amount equal to 10 percent of the Defendant’s gross income on the Ist of each
month.

If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

 
Case 1:20-cr-O0085-KPF Document 26 Filed 06/15/21 Page 3 of 5

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pear!
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his/her name and the docket number of this case on each check or money
order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments
shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For
payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4, Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

5, Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

3

 
Case 1:20-cr-O0085-KPF Document 26 Filed 06/15/21 Page 4of5

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

6. Sealing
Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto
as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By be AL C/ 14 [rer
Katherine Reilly DATE
Timothy Capozzi
Assistant United States Attorneys
One Saint Andrew’s Plaza
New York, NY 10007
Tel.: (212) 637-2200

 

DANIEL KAHN
Acting Chief
U.S. Department of Justice

Criminal Division, ae Section =
a
By: f 2 6/14 /a02\

Danny/Lam-N guyén DATE
Trial Attorney

1400 New York Avenue, NW

Washington, DC 20530

Tel.: (202) 353-0183
Case 1:20-cr-O0085-KPF Document 26 Filed 06/15/21 Page 5of5

 

Robert McGraw
By: [Robrtee—n O/ 4 [20%
Robert McGraw DATE

 

B

 

= 2S oD e/i4 I,
DATE

aN
Eric Siegle CD
Siegle & Sims, LLP
217 Broadway, Suite 611
New York, NY, 10007
Tel: (212) 406-0110

 

SO ORDERED:
Uttar fia fale bis) z021
HONORABLE KATHERINE POLK FAILLA DATE

UNITED STATES DISTRICT JUDGE
